76 U.S. 282 (____)
9 Wall. 282
PUBLIC SCHOOLS
v.
WALKER.
Supreme Court of United States.

*285 The case was elaborately argued by Messrs. Blair and Dick, for the plaintiff in error.
Messrs. Todd, Glover, and Shepley, contra.
*286 Mr. Justice MILLER delivered the opinion of the court.
It is not to be denied that if the lot in question was one of the class which, by the act of 1812, was reserved for the support of schools, that the title was vested in the State by the act of 1831, and by the State in the plaintiffs.
On the other hand, if the lot in question was not of the class reserved for support of schools by the act of 1812, then nothing in the act of 1831 has any effect upon it, and whoever may be the true owner, neither the State or school directors acquired any interest by the act of 1831.
Nothing can be plainer than that the act of 1831 was intended to relinquish the title which remained in the United States to the same lots and lands which had been reserved *287 for the support of schools by the act of 1812, and it relinquished title to nothing else. The one act is the exact complement of the other. The one reserved a class of lots, fields, and commons for the support of schools; the other relinquished to the State the title of the lands and lots so reserved for the same purpose. We are compelled, then, to look to the act of 1812 to ascertain precisely what was reserved.
This presents no patent ambiguity, for "all town or village lots, out-lots, or common field lots," included in such surveys, are so reserved, with the exception of three classes. These are:
1st. Such as are rightfully owned or claimed by any private individuals.
2d. Or held as commons belonging to such towns or villages.
3d. Or that the President may think proper to reserve for military purposes.
If the lot in question was covered by either of these exceptions, then it was not reserved by the act of 1812, and was not relinquished to the State by the act of 1831.
The inquiry is still further narrowed in the present case by the fact that it is only claimed to be excluded from the class reserved, because it was rightfully claimed by a private individual.
It will be seen by reference to the statement of the defendants' title, that at the time the act of 1812 made an exception of lots rightfully claimed by private individuals, Joseph Brazeau was asserting a claim before the proper tribunal for this land; that his claim was never abandoned; and that, finally, a competent tribunal, authorized by Congress, decided his claim to be a rightful one, and that Congress, by statute, confirmed this decision.
Unless it is shown in some other way that Brazeau's claim was not a rightful one, we think the plaintiffs have no title; for it is too clear for argument that no land was relinquished to the State by the act of 1831 which was not reserved for schools by the act of 1812, and is equally clear that no land rightfully claimed by a private individual was so reserved.
*288 Two propositions are urged with zeal and ability, as counteracting the effect of Brazeau's claim, on the rights of plaintiffs.
1. It is said that, by virtue of the act of Congress of 1824,[*] and other amendatory acts, his claim was barred.
The act of 1824 directed that all such individual claims should be presented before a court of the United States, and that unless presented to the court within two years they should be barred; and though the time was subsequently extended, Brazeau did not present his claim within it.
It may be conceded that between this time and the passage of the act of 1832 organizing another board, Brazeau had no claim which he could lawfully assert to this land; and it is said that while his claim was in this condition, the act of 1831 vested the title in the State for the use of schools.
But as the act of 1831 only relinquished the title to lots reserved by that of 1812, and as that reserved none rightfully claimed by private individuals, we must inquire whether the fact that Brazeau had failed to assert his claim within the time limited by Congress, proved that his claim was not rightful. For as a board of commissioners has said that it was rightful, and as Congress has also said it was, this proposition can only be refuted by holding that his failure to assert it for a time, and the declaration of Congress that he could not be heard to assert it afterwards, proved that it was not rightful.
We do not think it had this effect. If it be treated as a statute of limitation, it is not the doctrine on which such statutes are founded, that lapse of time proves the wrongfulness of the claim. They are made for the repose of society and the protection of those who may, in that time, have lost their means of defence. It is a mere declaration of the law-making power to the plaintiff, that having voluntarily slept so long upon his rights, he shall not now be permitted to assert them, to the injury of individuals and the disturbance of society.
*289 In the class of cases before us, the act was nothing more than the declaration of the sovereign power, who at the same time held the fee of the land, that if you establish your equitable claim to the land within a certain time, I will confer the title; if you do not, I will not afterwards hear you assert it. But it was competent for the sovereign, after this forfeiture had occurred by laches, to release it, to consent to hear the claimant, and to give him another chance to prove the rightfulness of his claim. And this is what Congress did by the act of 1832.
It is a little remarkable that Congress did not require in this act that these parties who had been barred by the former acts, should now appear and renew their claim, but it directed the recorder of land titles, in whose office all the old cases like Brazeau's still remained on file, and two other commissioners, to examine all those unconfirmed claims and classify and report them to Congress. They were to report what claims would have been confirmed under Spanish laws and usages, and what were, in their opinion, destitute of merit under that rule. And while no new claim was to be admitted, they might receive new testimony, in addition to that already on file in such cases.
It is very clear that Congress, by this act, intended to remove the restriction on the right to assert these claims imposed by the act of 1824, so far as it concerned those that had been filed in due time with the recorder. We can entertain no doubt of their right to do this, and we do not see that they lost this right by a gratuitous relinquishment of the interest of the United States in lots not rightfully claimed by any private individual. They still had, as we think, the right to ascertain whether these old claims, long known and on the public files, were rightful claims or not.
2. It is said that the survey made for plaintiffs of this lot by the surveyor-general, and his certificate that the lot was of those reserved for public schools by the act of 1812, is conclusive, and cannot be disputed.
We do not know of any statute or of any rule of law which should give it this effect. The survey is made ex parte by *290 an officer who has no control of the evidences of claims filed with the recorder of land titles.
Being an officer of the government, it is possible that this certificate of a survey, which he is authorized to make, may bind the United States, but we cannot see how it can determine, conclusively, the rights of private persons, which are not considered by him, and still less the rightfulness of a claim submitted by Congress to other tribunals for investigation, and reserved to itself for final approval or rejection.
The case of Kissell v. Public Schools, is very much relied on to establish the conclusiveness of this certificate. That was a contest between the public schools and a person claiming under the pre-emption laws. The court, in discussing the effect of a certificate of survey in favor of the schools, precisely like the one in the present case, said that, as to the public schools, they were bound by it, and so was the government. "The parties interested," says the court, "have agreed that this land was a school lot, and here the matter must rest, unless some third person can show a better title." The court held, in that case, that Kissell did not show a better title, by a common entry and purchase as pre-emptor, because the land, being within the limits of the town of St. Louis, was reserved from sale. The clear implication here is, that when there is a better title, the certificate of survey is not conclusive against that title.
JUDGMENT AFFIRMED.
NOTES
[*]  4 Stat. at Large, 52.